     Case 2:19-cv-00041-RFB-NJK Document 44 Filed 09/02/20 Page 1 of 3



1

2
                                    UNITED STATES DISTRICT COURT
3
                                           DISTRICT OF NEVADA
4

5     BRYAN HOLTZCLAW,                                             Case No. 2:19-cv-00041-RFB-NJK
6                                                 Plaintiff,                  ORDER
              v.
7
      ADAM LAXALT et al.,
8
                                           Defendants.
9

10           This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983

11   by a state prisoner. Plaintiff has submitted an application to proceed in forma pauperis. Docket

12   No. 4. Based on the financial information provided, the Court finds that Plaintiff is unable to

13   prepay the full filing fee in this matter.

14           The Court entered a screening order on February 17, 2020. Docket No. 14. The screening

15   order imposed a 90-day stay and the Court entered a subsequent order in which the parties were

16   assigned to mediation by a court-appointed mediator. Docket Nos. 14, 40. The Office of the

17   Attorney General has now filed a status report indicating that settlement has not been reached and

18   informing the Court of its intent to proceed with this action. Docket No. 43.

19           For the foregoing reasons, IT IS ORDERED that:

20           1.      Plaintiff’s application to proceed in forma pauperis, Docket No. 4, is GRANTED.

21   Plaintiff shall not be required to pay an initial installment of the filing fee. In the event that this

22   action is dismissed, the full filing fee must still be paid pursuant to 28 U.S.C. § 1915(b)(2).

23           2.      The movant herein is permitted to maintain this action to conclusion without the

24   necessity of prepayment of any additional fees or costs or the giving of security therefor. This

25   order granting leave to proceed in forma pauperis shall not extend to the issuance and/or service

26   of subpoenas at government expense.

27           3.      Pursuant to 28 U.S.C. § 1915(b)(2), the Nevada Department of Corrections shall

28   pay to the Clerk of the United States District Court, District of Nevada, 20% of the preceding

                                                               1
     Case 2:19-cv-00041-RFB-NJK Document 44 Filed 09/02/20 Page 2 of 3



1    month’s deposits to Plaintiff’s account (Bryan Holtzclaw, #73459), in the months that the account

2    exceeds $10.00, until the full $350.00 filing fee has been paid for this action. The Clerk of the

3    Court shall SEND a copy of this order to the Finance Division of the Clerk’s Office. The Clerk

4    of the Court shall also SEND a copy of this order to the attention of the Chief of Inmate Services

5    for the Nevada Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

6           4.      The Clerk of the Court shall electronically SERVE a copy of this order and a copy

7    of Plaintiff’s complaint, Docket No. 16, on the Office of the Attorney General of the State of

8    Nevada by adding the Attorney General of the State of Nevada to the docket sheet. This does not

9    indicate acceptance of service.

10          5.      Service must be perfected no later than December 1, 2020, pursuant to Fed. R. Civ.

11   P. 4(m).

12          6.      Subject to the findings of the screening order, Docket No. 14, no later than

13   September 23, 2020, the Attorney General’s Office shall file a notice advising the Court and

14   Plaintiff of: (a) the names of the defendants for whom it accepts service; (b) the names of the

15   defendants for whom it does not accept service, and (c) the names of the defendants for whom it

16   is filing the last-known-address information under seal. As to any of the named defendants for

17   whom the Attorney General’s Office cannot accept service, the Office shall file, under seal, but

18   shall not serve the inmate Plaintiff the last known address(es) of those defendant(s) for whom it

19   has such information. If the last known address of the defendant(s) is a post office box, the

20   Attorney General's Office shall attempt to obtain and provide the last known physical address(es).

21          7.      If service cannot be accepted for any of the named defendant(s), Plaintiff shall file

22   a motion identifying the unserved defendant(s), requesting issuance of a summons, and specifying

23   a full name and address for the defendant(s). For the defendant(s) as to which the Attorney General

24   has not provided last-known-address information, Plaintiff shall provide the full name and address

25   for the defendant(s).

26          8.      If the Attorney General accepts service of process for any named defendant(s), such

27   defendant(s) shall file and serve an answer or other response to the complaint, Docket No. 16, no

28   later than November 2, 2020.

                                                      2
     Case 2:19-cv-00041-RFB-NJK Document 44 Filed 09/02/20 Page 3 of 3



1           9.      Plaintiff shall serve upon defendant(s) or, if an appearance has been entered by

2    counsel, upon their attorney(s), a copy of every pleading, motion or other document submitted for

3    consideration by the Court. If Plaintiff electronically files a document with the Court’s electronic-

4    filing system, no certificate of service is required. Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-

5    1(b); Nev. Loc. R. 5-1. However, if Plaintiff mails the document to the Court, Plaintiff shall

6    include with the original document submitted for filing a certificate stating the date that a true and

7    correct copy of the document was mailed to the defendants or counsel for the defendants. If

8    counsel has entered a notice of appearance, Plaintiff shall direct service to the individual attorney

9    named in the notice of appearance, at the physical or electronic address stated therein. The Court

10   may disregard any document received by a district judge or magistrate judge which has not been

11   filed with the Clerk, and any document received by a district judge, magistrate judge, or the Clerk

12   which fails to include a certificate showing proper service when required.

13          10.     This case is no longer stayed.

14          DATED: September 2, 2020.
15

16

17                                                   NANCY J. KOPPE
                                                     UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28

                                                       3
